DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said ten apertures being arranged in a bowling pin configuration in rows of 1, 2, 3 and 4 apertures” (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “…is also disclosed,” etc.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "beer pong sized" and “bowling pin manner/configuration” are relative terms which renders the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are a myriad number of cups of various styles and sizes that could be used while playing the game of beer pong, resulting in the indefiniteness.  This is the same for the manner/configurations or bowling pins.  Clarification is required.


If the football is an element of the game board, it is unclear as to whether or not the miniaturized football (of Claim 1) is the same as the waterproof football (of Claims 6-8) as they are both preceded by the modifier “a”.  If the reference to the football in claims 6-8 are intended to further limit the football set forth claim 1, it should be preceded by “the” or “said”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of playing a game, which is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) and thus grouped as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the recited equipment for use 
In this case, Claim 10 sets forth a method of playing a party game combining the rules and equipment of three well known games into one.  The concept of “managing personal behavior or relationships or interactions between people" including social activities, teaching, and following rules or instructions has been identified by the courts to fall under the category of abstract ideas.  An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game comprising providing dice and placing at least one wager on which die markings will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.  
Another comparable example is the managing a game of bingo as set forth in the court decision of Planet Bingo, LLC v. VKGS LLC (U.S. Patent No. 6,398,646). Examiner considers managing the game of bingo to be similar to the instant method claims as both inventions are directed to managing a game by organizing human activities and managing relationships between people or social activities by following certain rules or instructions. Therefore, the instant claims are also directed to an abstract idea without significantly more than the judicial exception. Further, the instant claims do not impose any 
A final example is the court decision of In re Smith 2015-1664, F.3d (Fed. Cir. March 10, 2016) which found that claims directed to rules for conducting a blackjack card game were drawn to an abstract idea. The court states that rules for conducting a wagering game are similar to fundamental economic practices found abstract by the U.S. Supreme Court. The court also found that the shuffling and dealing of a standard deck of playing cards do not amount to an inventive concept sufficient to transform the claimed subject matter into patent-eligible application of an abstract idea. Similarly, the instant application claims a set of rules for playing a tailgate party game.  Claim 10 defines first and second players and rules of the game which dictate that each individual player projects an implement (flick football) toward a target (cup). These are merely rules of tailgate games (like beer pong, cornhole, and flick football) which would be analogous to the rules of a blackjack card game. Further, the step of kicking the football towards the player’s playing surface would be analogous to the steps of shuffling and dealing of cards in the blackjack card game.  Thus, similar to the Smith decision, the rules of the instant game must be considered to be directed to an abstract idea. Further, the players use equipment known in the art in performing the recited method. The Smith decision is clear in stating that, because the invention uses a standard deck of playing cards, the inventive concept was not transformed into patent eligible application of an abstract idea. Thus, similar to the Smith decision, the equipment known in the art and used in the method fail to transform the recited method into patent-eligible subject matter. It is also noted that in the Smith decision, the court stated “That is not to say that all inventions in the gaming arts would be foreclosed from patent protection under 101. We could envisage, for example, claims directed to conducting a game using a new or original deck of cards potentially surviving step two of Alice”.  However, as the instant invention uses only a set of equipment known in the art, the 
Dependent Claims 11-15 merely add further details of the abstract steps/ rules of the game or relate to equipment that is well known within the art without including an improvement to another technology or technical field, an improvement to the functioning of the equipment, or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment and thus do not transform the judicial exception into patent eligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staver et al (US Patent Application Publication 2007/0001399).

As to Claim 1, Staver et al disclose a finger flicking football game board (Figs 1-2 and 9) comprising:
a planar table surface (14) having a plurality of apertures, each aperture capable of holding a beer pong-sized cup, and 
a pair of goal posts (18,18A,18a) at a rear end of the planar table surface through which a miniaturized football must be flicked for scoring as an extra point AFTER the miniaturized football has been flicked from a first planar table surface into one of the cups in the apertures of an opposing player's planar table surface.  
In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

As to Claim 2, Staver et al disclose the finger flicking game board of claim 1 wherein the goal posts are removable for storage when not in play (Par. 0044).

As to Claim 3, Staver et al disclose the finger flicking game board of claim 1 wherein the goal posts are hinged for swinging down when not in play (Par. 0044).

As to Claim 4, Staver et al disclose the finger flicking game board of claim 1, which has at least six (6) apertures for holding a beer pong-sized cup in each aperture, said six apertures being arranged in a bowling pin manner in rows of 1, 2 and 3 apertures from front to rear (see Examiner’s Figure 1 below- from Figure 9 of Staver et al).
Examiner’s Figure 1
[AltContent: textbox (3)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)][AltContent: textbox (2)][AltContent: textbox (3)]
    PNG
    media_image1.png
    111
    187
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Staver et al in view of Saleeby (US Patent Application Publication 2019/0060729).
Staver et al disclose the finger flicking game board significantly as claimed, but does not disclose ten apertures being arranged in a bowling pin configuration in rows of 1, 2, 3 and 4 apertures.
Saleeby teaches a similar game board having ten apertures (120) being arranged in a bowling pin configuration in rows of 1, 2, 3 and 4 apertures (Fig 1) which are sized to accommodate a desired projectile as part of game play.  Examiner reminds Applicant that it has generally been recognized that the rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the arrangement of apertures disclosed by Staver et al to be arranged in a bowling pin configuration in rows of 1, 2, 3 and 4 apertures as such practice is a design consideration within the skill of the art producing expected and predictable results.   


Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Staver et al in view of Robinson et al (US Patent Number 5,570,888) and Kemp (US Patent 4,733,867).
Staver et al disclose the finger flicking game board significantly as claimed, including that the game can be played with playing pieces including a coin, token, puff, beanbag, or the like, but does not 
Initially, Examiner points to the statement above with regards to intended use and the indefiniteness rejection based on the lack of clarity as to whether or not an implement such as a football is to be positively included as part of the game board or merely capable of use therewith.
Regardless, Robinson et al and Kemp disclose similar tabletop football games wherein the playing piece is a triangle football or miniature plastic shaped football to facilitate the game play of the football game by allowing the piece to be kicked while replicating an actual football.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playing pieces of Staver et al to be triangular or miniature footballs as taught by Robinson et al and Kemp to match the football theme of the game while facilitating the projectile based game play.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Staver et al in view of Pettis (US Patent 7,717,431).
Staver et al disclose the finger flicking game board significantly as claimed, but does not disclose which is used with a mechanical football kicker.
Again, Examiner points to the statement above with regards to intended use and the indefiniteness rejection based on the lack of clarity as to whether or not the kicker is to be positively included as part of the game board or merely capable of use therewith.
Regardless, Pettis teaches a similar table top game board wherein a mechanical kicker is used to propel a miniature football off of the game board toward and preferably through the goal post to score points as part of the object of the game (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the game board of Staver et al to use the .


Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Staver et al in view of Robinson and Applicant’s Admitted Prior Art (as disclosed in the Specification, specifically the ‘Field of Invention’; herein referred to as “AAPA”).

Staver et al disclose a method for playing a tailgate party game comprising the steps of. 
a. providing a pair of opposed playing surfaces, each playing surface having a flat playing surface with a plurality of apertures (Fig 1; Claim 13), each aperture designed to hold a beer pong- sized cup , each playing surface having a pair of goal posts (18) at a rear end ();
b. providing a first player with an opportunity to toss a game piece into one of a second player's a set distance apart from the first player's playing surface to land in that cup; score a touchdown for 6 points (Par. 0027) should the first player miss, a turn of play passes to the second player (Claim 13);
c. providing each player who scores a touchdown an opportunity to "kick", by toss, his/her game piece through the opposing player's goalposts for an extra point, should the same player score the touchdown and the extra point, the play stays with that player to attempt another touchdown in a remaining cup on the opposing player's playing surface (Par. 0032);
d. providing both players an opportunity to land game pieces in all of the cups in their opposing player's playing surface and then kicking the extra point after every touchdown scored until a total of points is reached (Par. 0033).
However, Staver et al do not disclose wherein the game piece is a miniature football that is flicked by a player’s finger.


Further, Staver et al discloses game pieces being projected towards openings in game boards, but do not disclose beer pong cups such that the other player drinks the cup's contents.  
AAPA discloses that the rules of beer pong (e.g. projecting game pieces towards an opponent’s cup such that the other player drinks the cup's contents if the game piece is made) are well known within the art.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the game play of Staver et al to involve cups and the drinking of the content’s thereof as disclosed in AAPA to add an additional element (i.e. drinking) to the game to make it suitable for indoor play at a bar or house party.

Finally, Staver does not disclose the specific final scoring system (42 points total to win) but discloses that the first player to score an agreed number of points is the winner (Par. 0032).  The Examiner take Official Notice that selected a specific scoring system, applying a given number of points to targets and ending the game when an ultimate amount of points is achieved is an obvious game design choice to one of ordinary skill in the art.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the final scoring total to be 42 points does not change the play of the game and yields nothing more than predictable results to one of ordinary skill. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Staver et al in view of Robinson and AAPA as applied to Claims 10-13 and 15 above, and further in view of Pettis (US Patent 7,717,431).

Again, Examiner points to the statement above with regards to intended use and the indefiniteness rejection based on the lack of clarity as to whether or not the kicker is to be positively included as part of the game board or merely capable of use therewith.
Regardless, Pettis teaches a similar table top game board wherein a mechanical kicker is used to propel a miniature football off of the game board toward and preferably through the goal post to score points as part of the object of the game (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the game board of Staver et al to use the mechanical kicker as disclosed by Pettis to kick the ball implement toward and preferably through the goal post to score points as part of the object of the game.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited US Patent documents 2014/0252718, D873,919, 6439575, 5570888, and 5673912 all disclose games and corresponding game apparatus’ wherein the goal is to either make an implement in a hole on a game board and/or score points using a ‘flick football’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/16/2021